Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12 October 2021 have been fully considered but they are not persuasive.
Regarding claim 1, the Applicant contends that the prior art fails to teach that based on determining that the reference picture size does not equal the current picture size, a first flag included in a picture parameter set (PPS) of the encoded video bitstream is set to 0.  However, the Examiner respectfully disagrees.  As previously cited, Chiu discloses syntax element pps_ref_ wraparound_enabled_flag equals to zero specifying horizontal wraparound motion compensation is not applied (Chiu: paragraph [0028]).  Additionally, Chiu discloses horizontal wraparound motion compensation is disabled when the picture sizes of the current picture and the reference picture are different (Chiu: paragraphs [0007] and [0015]).  Therefore, Chiu discloses the claimed limitation.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 9-13, 15, 17-19, and 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiu et al. (US 20210160482 A1).
claim 1, Chiu discloses a method of encoding a video bitstream using at least one processor, the method comprising:
determining that reference picture resampling is enabled (Chiu: paragraph [0029], determine whether RPR enabled); 
determining a reference picture size of a reference picture (Chiu: paragraph [0037], comparison of picture sizes between current and reference pictures; Fig. 4, step S406); 
determining a current picture size of a current picture (Chiu: paragraph [0037], comparison of picture sizes between current and reference pictures; Fig. 4, step S406); 
determining whether the reference picture size equals the current picture size (Chiu: paragraph [0037], comparison of picture sizes between current and reference pictures; Fig. 4, step S406); 
based on determining that the reference picture size does not equal the current picture size, disabling wrap-around motion compensation (Chiu: paragraph [0037], horizontal wraparound motion compensation is disabled when the picture sizes of the current picture and the reference picture are different; Fig. 4, step S408);
based on the wrap-around motion compensation being disabled, encoding the current picture without using the wrap-around motion compensation (Chiu: Fig. 4, steps S412 and S414); and
generating an encoded video bitstream based on the encoded current picture (Chiu: Fig. 4, step S414), 
wherein based on determining that the reference picture size does not equal the current picture size, a first flag included in a picture parameter set (PPS) of the encoded video bitstream is set to 0 (Chiu: paragraphs [0007] and [0015], Horizontal wraparound motion compensation is disabled when the picture sizes of the current picture and the reference picture are different; paragraph [0028], syntax element pps_ref_ wraparound_enabled_flag equals to zero specifying horizontal wraparound motion compensation is not applied).
Re claim 2, Chiu discloses 
based on determining that the reference picture size equals the current picture size, enabling the wrap-around motion compensation (Chiu: Fig. 4, step S408; paragraph [0037], horizontal wraparound 
based on the wrap-around motion compensation being enabled, encoding the current picture using the wrap-around motion compensation (Chiu: Fig. 4, steps S410 and S414).
Re claim 3, Chiu discloses that based on determining that the reference picture size equals the current picture size, a first flag included in a picture parameter set (PPS) of the encoded video bitstream is set to 1 (Chiu: paragraph [0028], syntax element pps_ref_ wraparound_enabled_flag equals to one specifying horizontal wraparound motion compensation may be applied in inter prediction).
Re claim 4, Chiu discloses that based on the first flag being set to 1, a wraparound offset value is signaled in the PPS (Chiu: paragraph [0028], syntax element pps_ref_ wraparound_offset_minus1 specifies the wraparound offset value minus one used for computing the horizontal wraparound position in units of MinCbSizeY luma samples).
Re claim 5, Chiu discloses that the wraparound offset value is signaled as a number of luma samples (Chiu: paragraph [0028], syntax element pps_ref_ wraparound_offset_minus1 specifies the wraparound offset value minus one used for computing the horizontal wraparound position in units of MinCbSizeY luma samples).
Re claim 7, Chiu discloses that the first flag is set to 0 based on determining that a second flag included a sequence parameter set (SPS) referenced by the PPS is set to 0 (Chiu: paragraph [0036], syntax element pps_ref_ wraparound_present_flag is equal to zero when the syntax element sps_ref_ wraparound_enabled_flag is equal to zero).
Claim 9 recites the corresponding device for implementing the method of claim 1.  Therefore arguments analogous to those presented for claim 1 are applicable to claim 9.  Additionally Chiu discloses a memory and processor for executing the method (Chiu: paragraph [0048]).  Accordingly, claim 9 has been analyzed and rejected with respect to claim 1 above. 
Claim 10 has been analyzed and rejected with respect to claim 2 above.
Claim 11 has been analyzed and rejected with respect to claim 3 above.
Claim 12 has been analyzed and rejected with respect to claim 4 above.
Claim 13 has been analyzed and rejected with respect to claim 5 above.
Claim 15 has been analyzed and rejected with respect to claim 7 above.
Claim 17 recites the corresponding non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a device for encoding a video bitstream, cause the one or more processors to implement the method of claim 1.  Therefore arguments analogous to those presented for claim 1 are applicable to claim 17.  Additionally Chiu discloses a computer-readable medium storing instructions that are executed by one or more processors (Chiu: paragraph [0048]).  Accordingly, claim 17 has been analyzed and rejected with respect to claim 1 above.
Claim 18 has been analyzed and rejected with respect to claim 2 above.
Claim 19 has been analyzed and rejected with respect to claim 3 above.
Re claim 21, Chiu discloses that the first flag indicates whether the wrap- around motion compensation is applied in inter prediction (Chiu: paragraph [0028], syntax element pps_ref_wraparound_enabled_flag equals to one specifying horizontal wraparound motion compensation may be applied in inter prediction).
Re claim 22, Chiu discloses that the first flag is pps_ref_wraparound_enabled _flag (Chiu: paragraph [0028], syntax element pps_ref_ wraparound_enabled_flag equals to zero specifying horizontal wraparound motion compensation is not applied).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. (US 20210160482 A1) in view of Chang et al. (US 20210203988 A1).
Re claim 8, Chiu does not specifically disclose that the current picture size is signaled in a picture parameter set (PPS).  However, Chang discloses a system for wraparound offsets for reference picture resampling in video coding, wherein pic_parameter_set_rbsp( ) includes entries for pic_width_in_luma_samples and pic_height_in_luma_samples (Chang: paragraph [0080]).  Since Chiu and Chang relate to reference picture resampling and wraparound motion compensation, one of ordinary skill in the art before the effective filing date would have found it obvious to combine the size data of Chang with the system of Chiu in order to enable a video coding system to utilize RPR with horizontal wrap-around motion compensation in a manner that does not result in a wrap-around offset causing the video decoder to identify an incorrect prediction block in the reference picture (Chang: paragraph [0030]).
Claim 16 has been analyzed and rejected with respect to claim 8 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482